EXHIBIT 10.1

 

Employment Agreement between Airborne Wireless Network and Marius D. de Mos
dated August 19, 2016.

 

 

 

 

 

 

 

 

 

 

 

 1

 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is made and entered into as of
August 19, 2016, by and between Airborne Wireless Network, a Nevada corporation
(the "Company"), and Marius D. de Mos ("Employee").

 

1. Engagement and Responsibilities

 

1.1 Upon the terms and subject to the conditions set forth in this Agreement,
the Company hereby engages and employs Employee as an officer of the Company,
with the title and designation "Vice President of Technical Affairs and
Development." Employee hereby accepts such engagement and employment. Employee
may also have additional duties and responsibilities as determined from time to
time by the Board with Employee's consent.

 

1.2 Employee's duties and responsibilities shall be those that are described
more particularly on that schedule attached hereto marked as Exhibit 1.2 and the
provisions of which, by this reference, are made in part of this Agreement as
though specified completely and specifically herein.

 

1.3 Employee shall devote all of Employee's business time, energy and efforts to
the business of the Company and use his best efforts and abilities to faithfully
and diligently perform his duties, perform his responsibilities and promote the
Company's business interests. During such times as Employee is employed by the
Company, Employee shall not, directly or indirectly, either as an employee,
employer, consultant, agent, investor, principal, partner, manager, lender,
stockholder (except as the holder of less than 1% of the issued and outstanding
stock of a publicly held corporation), officer or director, or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the business of the
Company, as such business is now or hereafter conducted. Subject to the
foregoing prohibition and provided such services or investments do not violate
any applicable law, regulation or order, or materially interfere with the
faithful and diligent performance by Employee of the services to the Company
otherwise required or contemplated by this Agreement, the Company expressly
agrees that Employee may:

 



 

a)make and manage personal business investments of Employee's choice; and

 

 

 

 

b)serve in any capacity with any non-profit civic, educational or charitable
organization.



 

1.4 Covenants of Employee

 

(a) Reports. Employee shall use his best efforts and skills to truthfully,
accurately, and promptly make, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all funds, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so.

 

 2

 

 

(b) Expertise. Employee shall make available to the Company any and all
information of which he has knowledge that is relevant to the Company's business
and shall make all suggestions and recommendations that he believes will be of
benefit to the Company.

 

(c) Opportunities. Employee shall make all business opportunities of which he
becomes aware that are relevant to the Company's business available to the
Company, and to no other Person or to himself individually.

 

(d) Compliance. Employee shall use his best efforts and skills to cause the
Company to comply with all of its contractual obligations and commitments, as
well as all applicable laws, rules and regulations and investor and insurer
guidelines.

 

2. Definitions

 

2.1 "Board" shall mean the Board of Directors of the Company.

 

2.2 "For Cause" shall mean, in the context of a basis for termination of
Employee's employment with the Company, that:

 

(a) Employee breaches any obligation, duty or agreement pursuant to this
Agreement, which breach is not cured or corrected within 15 calendar days of
written notice thereof from the Company, except for breaches of Section 1.3 and
Article 6 of this Agreement, which cannot be cured and for which the Company
need not give any opportunity to cure;

 

(b) Employee is grossly negligent in the performance of services to the Company,
or commits any act of personal dishonesty, fraud, undisclosed conflict of
interest, breach of fiduciary duty or trust that, in the reasonable judgment of
the Board, renders Employee unsuitable for his position; or

 

(c) Employee is convicted of, or pleads guilty or nolo contendere with respect
to, theft, fraud, a crime involving moral turpitude, or a felony under federal
or applicable state law; or

 

(d) Employee commits any act of personal conduct that, in the reasonable opinion
of the Board, results in a material risk of liability pursuant to federal or
applicable state law for discrimination or sexual or other forms of harassment
or other similar liabilities to subordinate employees; or

 

(e) Employee commits continued and repeated violations of specific written
directions of the Board, which directions are consistent with this Agreement and
Employee's position as an executive officer, or continued and repeated failure
to perform duties assigned by or pursuant to this Agreement; provided, however,
that no discharge shall be deemed for Cause pursuant to this subsection (e)
unless Employee first receives written notice from the Company advising him of
the specific acts or omissions alleged to constitute violations of written
directions or a failure to perform his duties, and such violations or failure
continue after he shall have had a reasonable opportunity to correct the acts or
omissions complained of; or

 

 3

 

 

(f) Employee is found liable in any civil or criminal securities law action or
enters into any cease and desist order with respect to any such action
(regardless of whether or not Employee admits or denies liability) when the
conduct which is the subject of such action is demonstrably injurious to the
Company; or

 

(g) Employee breaches his fiduciary duties to the Company and such breach(es)
may reasonably be expected to have a material adverse effect on the Company; or

 

(h) Employee (a) obstructs or impedes; (b) endeavors to influence, obstruct or
impede; or (iii) fails to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
"Investigation"); or (c) removes, conceals, destroys, purposely withholds,
alters or by any other means falsifies any material that is requested in
connection with an Investigation; provided, however, that Employee's failure to
waive attorney-client privilege relating to communications with Employee's
attorney in connection with an Investigation shall not constitute "For Cause."

 

2.3 "Person" shall mean an individual or a partnership, corporation, trust,
association, limited liability company, governmental authority or other entity.

 

3. Compensation and Benefits

 

3.1 Salary. Employee shall be entitled to that compensation specified more
particularly in that schedule attached to this agreement marked Exhibit 3.1 and
the provisions of which, by this defense, are made a part hereof as though
specified completely and specifically at length herein. The base salary shall be
payable in installments in the same manner and at the same times the Company
pays base salaries to other senior officers of the Company, but in no event less
frequently than monthly.

 

3.2 Bonus. Employee shall not be entitled to a guaranteed or performance bonus;
provided, however, the Board, in its sole discretion, may from time to time
award a bonus to Employee.

 

3.3 Expense Reimbursement. Employee shall be entitled to reimbursement from the
Company for the reasonable costs and expenses that Employee incurs in connection
with the performance of Employee's duties and obligations pursuant to this
Agreement in a manner consistent with the Company's practices and policies
therefor.

 

3.4 Employee Benefit Plans. Employee shall be entitled to participate in any
pension, savings and group term life, medical, dental, disability and other
group benefit plans which the Company makes available to its employees
generally. Employee acknowledges that the Company, presently, does not have any
employee benefit plans, including medical insurance, and does intend to adopt
any such plans for the foreseeable future.

 

3.5 Vacation. While he is an employee of the Company, Employee shall be entitled
to paid vacation that accrues at a rate of 1.66 days for each month worked (20
days per employment year). Employee shall have the right to carryover unused
vacation from one employment year to the next, to the extent permitted by the
Company's policy from time to time in effect, up to a maximum of 10 carryover
days per employment year.

 

 4

 

 

3.6 Withholding. The Company may deduct from any compensation payable to
Employee (including payments made in connection with or following termination of
employment) amounts sufficient to pay Employee's share of applicable federal,
state and/or local income tax withholding, old-age and survivors' and other
social security payments, state disability and other insurance premiums and
payments.

 

4. Term of Employment

 

Employee's employment pursuant to this Agreement shall commence on September 1,
2016, and shall terminate on the earliest to occur of the following:

 

(a) The death of Employee;

 

(b) Upon delivery to Employee of written notice of termination by the Company,
if Employee shall suffer a physical or mental disability which renders Employee,
in the reasonable judgment of the Board, unable to perform his duties and
obligations pursuant to this Agreement for either 60 consecutive days or 120
days in any 12-month period;

 

(c) Upon 30 days' prior written notice from Employee to the Company;

 

(d) Upon delivery to Employee of written notice of termination by the Company
(i) For Cause, or (ii) without cause following receipt of written notice of
termination from Employee pursuant to Article 4 (c) of this Agreement; or

 

(e) Upon delivery to Employee of written notice of termination by the Company
without Cause.

 

5. Termination of Employment

 

5.1 Upon termination of Employee's employment for any reason (a) Employee shall
be entitled to his base salary accrued through the date of termination; (b)
Employee shall be entitled to any bonus that has been approved by the Board and
remains unpaid; (c) Employee shall be entitled to reimbursement of expenses
incurred prior to termination that are payable in accordance with Section 3.3 of
this Agreement; (d) Employee shall be entitled to any benefits accrued or earned
in accordance with the terms of any applicable benefit plans and programs of the
Company; and (e) Employee shall be entitled to that compensation which is equal
in amount to the annual base salary of Employee during the employment year of
termination plus the amount of all unused vacation, which compensation shall be
paid in equal installments during the 12 months immediately following the date
of termination; provided, however, in the event Employee is terminated For
Cause, subject to applicable law, the Company shall be entitled to offset
against any payments due and payable to Employee as such termination amount any
loss or damage which shall be incurred by the Company as result of the acts or
omissions of Employee resulting in termination For Cause.

 

 5

 

 

5.2 Employee acknowledges that the Company has the right to terminate Employee's
employment without Cause.

 

5.3 Employee agrees that in the event of termination of his employment for any
reason, Employee shall not be entitled to any severance or other compensation or
benefits from the Company, other than as specified above. Without limitation on
the generality of the foregoing, this section supersedes any plan or policy of
the Company that provides for severance to its officers or employees, and
Employee shall not be entitled to any benefits pursuant to any such plan or
policy.

 

5.4 Notwithstanding the termination of Employee's employment, Employee shall be
entitled to all rights of indemnification from the Company pursuant to the
Articles of Incorporation and Bylaws of the Company.

 

5.5 Notwithstanding the timing of payments set forth in this Agreement, if the
Company determines that Employee is a "specified employee" within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and that, as a
result of such status, any portion of the payment pursuant to this Agreement
would be subject to additional taxation, the Company will delay paying any
portion of such payment until the earliest permissible date on which payments
may be made without triggering such additional taxation (with such delay not to
exceed six months), with the first such payment to include the amounts that
would have been paid earlier but for such delay.

 

6. Covenant Not To Solicit

 

Commencing on the date Employee's employment with the Company terminates and
continuing through the second anniversary of such date, Employee will not,
directly or indirectly, either alone or by action in concert with others; (a)
induce or attempt to influence any employee of the Company to engage in any
activity in which Employee is prohibited from engaging pursuant to Section 1.3
of this Agreement or terminate his or her employment with the Company; (b)
employ or offer employment to any person who was employed by the Company on the
date of termination of Employee's employment with the Company; or (c) induce or
attempt to induce any customer, supplier, licensee or other business
relationship of the Company to cease or reduce its business with the Company, or
in any way interfere with the relationship between any such customer, supplier,
licensee or business relationship and of the Company.

 

7. Specific Performance. Employee acknowledges and agrees that the Company's
remedies at law for a breach or threatened breach of any of the provisions of
Section 1.2 or Article 6 of this Agreement would be inadequate and, in
recognition of this fact, and notwithstanding Article 10 of this Agreement,
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief from a court or arbitrator in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

 

 6

 

 

8. Employee's Cooperation. During such time as Employee is employed by the
Company, and at all times thereafter, Employee shall cooperate, at the Company's
cost and expense (which shall consist solely of travel, lodging, meals and a
reasonable per diem for lost time, if Employee is not an employee of the
Company), with the Company in any internal investigation, any administrative,
regulatory or judicial investigation or proceeding or any dispute with a third
party as reasonably requested by the Company (including Employee being available
to the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company's request to provide testimony without requiring
service of a subpoena or other legal process, volunteering to the Company all
pertinent information and turning over to the Company all relevant documents
which are or may come into Employee's possession, all at times and on schedules
that are reasonably consistent with Employee's other permitted activities and
commitments).

 

9. Miscellaneous

 

9.1 Notices. All notices, requests, demands and other communications
(collectively, "Notices") given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission,
email or by United States first class, registered or certified mail, postage
prepaid, addressed (i) if to the Company, at the address set forth on the
signature page of this Agreement to the attention of the Board or, if the
Company has a President who is not Employee, to the President or another
designee identified on that signature page (or if by email, to the latest email
address the sender has for the recipient or, if the recipient is an entity, for
the officer or other person designated to receive notices); and (ii) if the
Employee, to the last known address or email address for Employee on the books
and records of the Company. Any Notice, other than a Notice sent by registered
or certified mail, shall be effective when received; a Notice sent by registered
or certified mail, postage prepaid return receipt requested, shall be effective
on the earlier of when received or the third business day following deposit in
the United States mails. Any party may from time to time change its address for
further Notices hereunder by giving notice to the other party in the manner
prescribed in this section.

 

9.2 Entire Agreement. This Agreement and the exhibits to this Agreement specifiy
the sole and entire agreement and understanding of the parties with respect to
the entire subject matter of this Agreement, and any and all prior discussions,
negotiations, commitments and understandings, whether oral or otherwise, related
to the subject matter of this Agreement are hereby merged herein.

 

9.3 Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 

9.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid pursuant to applicable
law, but if any provision of this Agreement shall be or become prohibited or
invalid pursuant to applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

 7

 

 

9.5 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement. References in this Agreement to sections shall mean sections
of this Agreement, unless otherwise specified.

 

9.6 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when such counterparts have been signed by each party and
delivered to the other party, and both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by email delivery of a "pdf" format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or "pdf" signature page were an original thereof.

 

9.7 Advice from Independent Counsel. Each Party hereto understands that this
Agreement is legally binding and may affect such party's rights. Each such party
represents to the other party that it has received legal advice from counsel of
its choice regarding the meaning and legal significance of this Agreement to
which it is a party and that it is satisfied with its legal counsel and the
advice received from such counsel.

 

9.8 Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, it is agreed that a court interpreting or construing
this Agreement shall not apply a presumption that the terms hereof shall be more
strictly construed against any Person by reason of the rule of construction that
a document is to be construed more strictly against the Person who itself, or by
its agent, prepared the same, and both parties have participated in the
preparation of this Agreement.

 

9.9 Waiver of Jury Trial. IF, NOTWITHSTANDING THE PROVISION OF THIS AGREEMENT
THAT ALL DISPUTES BE SUBMITTED TO BINDING ARBITRATION, A DISPUTE IS SUBMITTED TO
A COURT, EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, AND SHALL TAKE ANY AND ALL
ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

9.10 No Assignment. Employee may not assign any of his rights or obligations
pursuant to this Agreement, except that Employee's benefits may be assigned by
Will or by the laws of descent and distribution.

 

 8

 

 

9.11 Construction. No term or provision of this Agreement shall be construed so
as to require the commission of any act contrary to law, and whenever there is
any conflict between any provision of this Agreement and any present or future
statute, law, ordinance, or regulation, the latter shall prevail, but in such
event the affected provision of this Agreement shall be curtailed and limited
only to the extent necessary to bring such provision within the requirements of
the law.

 

10. Submission to Arbitration

 

10.1 IN CONSIDERATION FOR, AND AS A MATERIAL CONDITION OF EMPLOYMENT WITH THE
COMPANY, EMPLOYEE AGREES THAT FINAL AND BINDING ARBITRATION PURSUANT TO THE THEN
APPLICABLE RULES AND PROCEDURES OF JAMS/ENDISPUTE SHALL BE THE EXCLUSIVE MEANS
FOR RESOLVING ANY DISPUTE WHICH ARISES UNDER OR RELATING TO THIS AGREEMENT
(EXCEPT THOSE LISTED IN SECTION 10.4 OF THIS AGREEMENT). NO OTHER ACTION MAY BE
BROUGHT IN COURT OR IN ANY OTHER FORUM. THIS AGREEMENT IS A WAIVER OF ALL RIGHTS
TO A CIVIL COURT ACTION FOR A COVERED CLAIM. ONLY AN ARBITRATOR, NOT A JUDGE OR
JURY, WILL DECIDE SUCH CLAIM.

  

10.2 Employee or the Company shall begin the arbitration process by delivering a
written request for arbitration to the other party within the time limits that
would apply to the filing of a civil court action. Failure to deliver a timely
written request for arbitration shall preclude the aggrieved party from
instituting any legal, arbitration or other proceeding and shall constitute a
complete waiver of all such claims. Statutory claims can be raised within the
limitations period provided by the applicable statute.

 

10.3 Claims covered by this section include, but are not limited to, (a) alleged
violations of federal, state and/or local constitutions, statutes, regulations
or ordinances, including, but not limited to, laws dealing with unlawful
discrimination and harassment; (b) claims based on any purported breach of
contractual obligation, including, but not limited to, breach of the covenant of
good faith and fair dealing, wrongful termination or constructive discharge; (c)
violations of public policy; (d) claims relating to a transfer, reassignment,
denial of promotion, demotion, reduction in pay, or any other term or condition
of employment; (e) claims based on contract or tort; and (f) any and all other
claims arising out of Employee's employment with or termination by the Company.
This includes, but is not limited to, claims brought under Title VII of the
Civil Rights act of 1964; California Government Code Section 12960 et seq.; and
any other federal, state or local anti-discrimination laws relating to
discrimination, including, but not limited to, those based on genetic
information or characteristics; sex and gender; race; religion; national origin;
mental or physical disability (including claims pursuant to the Americans With
Disabilities Act); medical condition; veteran or military status; marital
status; sexual orientation or preference; age; pregnancy; and retaliation or
wrongful termination in violation of public policy for alleging or filing or
participating in any grievance or otherwise complaining of any wrong relating to
the aforementioned categories or any public policy.

 

 9

 

 

10.4 The following claims are expressly excluded and not covered by this section
for final and binding arbitration: (a) claims related to Workers' Compensation
and Unemployment Insurance; (b) administrative filings with governmental
agencies such as the California Department of Fair Employment & Housing, the
Equal Employment Opportunity Commission, the U.S. Department of Labor or the
National Labor Relations Board; (c) claims that are expressly excluded by
statute or are expressly required to be arbitrated pursuant to a different
procedure pursuant to the terms of an employee benefit plan; and (d) claims
within the jurisdictional limits of small claims court. This Agreement does not
preclude either party from seeking appropriate interim injunctive relief
pursuant to the California Code of Civil Procedure or applicable federal law
before arbitration or while arbitration proceedings are pending.

 

10.5 Any claim arising between Employee and the Company covered by the
arbitration provisions of this Agreement shall be submitted to final and binding
arbitration in the rules and procedures of JAMS/Endispute, or any successor
entity thereto, in effect upon the date the claim is submitted in writing to the
Company, to which rules and procedures the parties hereby expressly agree. The
rules allow for discovery by each party as ordered by the arbitrator. The
arbitrator must allow discovery adequate to arbitrate all claims, including
access to essential documents and witnesses. In making his or her award, the
arbitrator shall have the authority to make any finding and provide any remedy.

 

10.6 The arbitrator must issue a written award. The arbitrator shall, in the
award, or separately, make specific findings of fact, and set forth such facts
in support of his or her decision, as well as the reasons and basis for his or
her opinion. Should the arbitrator exceed the jurisdiction or authority herein
conferred, any party aggrieved thereby may file a petition to vacate, amend or
correct the arbitrator's award in a court of competent jurisdiction, pursuant to
applicable law.

 

10.7 The Company shall pay the arbitrator's fees and other administrative costs
of arbitration, and other reasonable costs as specified by the arbitrator
pursuant to applicable law so that Employee does not have to pay any cost which
he would not have to pay in court beyond any amount which would have to be paid
as a filing fee in a municipal or superior court. The arbitrator shall at his or
her discretion award attorneys' fees and costs to the prevailing party;
provided, however, that each party shall be responsible for the payment of its
own attorneys' fees; and provided, further, that if the claim of one party
against the other is monetary, prior to the commencement of the arbitration each
party shall submit to the other party and to the arbitrator a written settlement
offer (i.e. the amount the claimant would be willing to accept to resolve the
claim and the amount the party against whom the claim has been made (the
"defendant") would be willing to pay to resolve the claim), and if the
arbitration award is less than or equal to the amount that is the midpoint
between the two such amounts, the defendant shall be deemed to be the prevailing
party in the arbitration and if the arbitration award is greater than the
midpoint between the two such amounts, the claimant shall be deemed to be the
prevailing party.

 

 10

 

 

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
specified in the preamble of this Agreement.

 



EMPLOYER:

Airborne Wireless Network

  

By:

 



J. Edward Daniels, President

 

    

 

Address:

  

4115 Guardian Street, Suite C

Simi Valley, California  93063



  

EMPLOYEE

 

    

 

 





Marius D. de Mos

   

Address:

   

11584 Sagewood Drive

Moorpark, California 93021



 

Signature Page to Employment Agreement (Marius D. de Mos)

 

 11

 

 

Exhibit 1.2

 

Title

Vice President of Technical Affairs and Development

 
Description

The role of the Vice President of Technical Affairs and Development is to assure
the successful execution of the Company's business mission through development
and deployment of the Company's technology. This requires envisioning the
Company's products and services, leading implementation of technology, and
planning for risk and growth.

 
Responsibilities
 




·

Identification of opportunities and risks for delivering the Company's products
and services, including identification of competitive services, opportunities
for innovation, and assessment of marketplace obstacles and technical hurdles to
the business success.

·

Evaluate and identify appropriate technology platforms for delivering the
Company's products and services.

·

Lead strategic planning to achieve business goals by identifying and
prioritizing development initiatives and setting timetables for the evaluation,
development, and deployment of all technology-based products and services.

·

Participate as a member of senior management in establishing governance
processes of direction and control to ensure that objectives are achieved, risks
are managed appropriately and the Company's resources are used responsibly,
particularly in the areas of software development, networks and computers, and
telecommunications.

·

Collaborate with the appropriate departments to assess and recommend
technologies that support Company needs.

·

Establish a governance process that meets government, partner, and Company
expectations.

·

Direct development and execution of an enterprise-wide information security plan
that protects the confidentiality, integrity, and availability of the Company's
data and servers.

·

Communicate the Company's technology strategy to investors, management, staff,
partners, customers, and stakeholders.

·

Select and setup a software revisions control system and repository (in the
absence of a system administrator).

·

Select or define the Company's software development methodology.

·

Establish and supervise the software development process, setting short-term
objectives and assessing progress as defined by the selected software
development methodology.



 



 12

 



 


·Conduct code review and specification conformance testing as defined by the
selected software development methodology.·Establish and supervise a quality
assurance process, including integration and system testing.·Select, deploy, and
monitor performance profiling tools and procedures.·Review and approve proposed
development releases and manage the release process.·Establish an application
deployment process and supervise deployment to staging and production
servers.·Monitor application performance and review any application failures in
staging or production.·As a member of senior management, establish a customer
service and support process, with particular responsibility to establish a
process to integrate customer service and support with the software engineering
process to support resolution of customer issues and improve application
usability. ·Maintain up-to-date knowledge of technology standards, industry
trends, emerging technologies, and software development best practices by
attending relevant conferences and reading widely (including reading your peers'
blogs!).·Define and communicate Company values and standards for acquiring or
developing systems, equipment, or software within the Company.·Ensure that
technology standard and best practices are maintained across the
organization.·Share knowledge, mentor, and educate the Company's investors,
management, staff, partners, customer, and stakeholders with regard to the
Company's technological vision, opportunities and challenges.·Ensure Company
technical problems are resolved in a timely and cost-effective manner.·Develop,
track, and control the development and deployment annual operating and capital
budgets for purchasing, staffing and operations.·Supervise recruitment,
training, retention, and organization of all development staff in accordance
with the Company's hiring process, personal policies, and budget
requirements.·Establish standards of performance and monitor conformance for
staff (by performance reviews) and vendors (by service agreements).·Ensure the
Company's internal technological processes comply with industry expectations and
applicable laws and regulations.

 



 13

 

 

Exhibit 3.1

 

Compensation and Benefits, Salary:

 

The initial annual salary payable by the Company to Employee shall be, and
hereby is, $127,200 ($10,500 monthly).

 

At such time as the Company achieves sufficient technological and financial
milestones, and the Company has the funds to pay such an amount, Employee's
salary will increase to $25,000 monthly or $300,000 annually.

 

In the event that no later than 8 months from the date of commencement of
Employee's obligations to Company pursuant to the Employment Agreement the
Company does not have the funds to increase Employee's salary to $25,000
monthly, for each month that the Company pays Employee less than $25,000 the
Employee shall have the right, but not the obligation, to require the Company to
issue to Employee that number of shares of the Company's $.001 par value common
stock which is equal in dollar amount, determined by the average trading price
during the last 3 trading days of that month, to the difference between $25,000
and the amount paid by the Company to the Employee as the Employee's salary for
that month.

 

In the event Employee desires that the Company issue to Employee shares of the
Company's $.001 par value common stock to compensate Employee for that
difference, the Company shall issue or cause to be issued to Employee no later
than 5 days after the date upon which the Company receives demand from Employee
therefor that number of the Company's shares of its $.001 par value common stock
to compensate for Employee for that difference.

 

 



14



 